Boslaugh, J.,
dissenting.
A suit against the State on a claim arising out of contract may be brought only after the claim has been presented to the Director of Administrative Services. Neb. Rev. Stat. § 24-319 (Reissue 1985). Neb. Rev. Stat. § 24-325 (Reissue 1985) creates an exception to § 24-319 by permitting the pleading of a counterclaim only as a “matter of defense” in suits brought by the State. (Emphasis supplied.)
Special rules govern statutes in derogation of State sovereignty. We have held that “[statutes which waive a state’s sovereign immunity should be strictly construed in favor of the state” and that “[t]he court will resolve an evenly balanced uncertainty of meaning in favor of sovereignty.” Wiseman v. Keller, 218 Neb. 717, 719, 358 N.W.2d 768, 770 (1984).
Before the defendant could have maintained an action against the State on her claim, it would have to have been presented to the Director of Administrative Services. After the State dismissed its petition without prejudice, the counterclaim was no longer defensive.
Strictly construed, § 24-325 simply grants the defendant, in an action by the State, the authority to file a defensive counterclaim. This limited waiver of immunity is not a complete waiver of the State’s immunity. The right of a private litigant to sue the State should not be expanded beyond the limits expressed in the Constitution and statutes. The Nebraska Constitution grants to the Legislature the authority to control the manner in which suits may be maintained against the State. This court should not read into § 24-325 a meaning not warranted by the clear language of the statute.
The judgment of the district court should have been affirmed.
Sprague, D. J., joins in this dissent.